
	
		II
		110th CONGRESS
		1st Session
		S. 180
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Alexander, Mr. Ensign, Mr.
			 Enzi, Mr. Martinez,
			 Mr. Thune, and Mr. Stevens) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To provide a permanent deduction for State and local
		  general sales taxes.
	
	
		1.Permanent extension of
			 deduction of State and local general sales taxesSubparagraph (I) of section 164(b)(5) of the
			 Internal Revenue Code of 1986, as amended by section 103 of division A of the
			 Tax Relief and Health Care Act of 2006, is amended by striking , and
			 before January 1, 2008.
		
